Citation Nr: 0506324	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-17 066	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of Title 
38, United States Code, Section 1151.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to May 1965.  He died in May 1999.  The appellant is his 
widow.  

The appellant-widow appealed to the Board of Veterans' 
Appeals (BVA or Board) from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina - which denied her claim for 
service connection for the cause of the veteran's death, 
including entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151, and eligibility for Survivors' and DEA 
under Chapter 35, Title 38, United States Code.

Unfortunately, further development is required in this case 
before actually deciding the appeal.  So, for the reasons 
explained below, these claims are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

The appellant attributes the veteran's death to his service 
in the military.  And in the alternative, she attributes it 
to medical treatment he received from VA after service.  In 
particular, she contends that his pneumonia and urinary tract 
infection, caused by Methacillin Resistant Staphylococcus 
Aureus (MRSA) during his post-cardiac surgery 
hospitalization, was the same staph infection that caused his 
death and that the infection was due to poor cleaning and 
infection control by VA during his hospitalization.



There is insufficient evidence presently of record, however, 
to make these important determinations and fairly decide the 
appeal.

Under the applicable VA laws and regulations, when a veteran 
suffers additional disability or death as a result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  The law requires not only that the VA treatment in 
question resulted in additional disability but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  A precedent VA General Counsel 
opinion held that, under the provisions of 38 U.S.C.A. 
§ 1151, benefits may be paid for a disability or death 
attributed to the VA's failure to diagnose and/or treat a 
preexisting condition when the VA provides treatment or an 
examination.  See VAOPGCPREC 5-2001 (Feb. 5, 2001).  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).  



Several considerations govern the determination as to whether 
any additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization or treatment.  First, it is 
necessary to show that additional disability is actually the 
result of such disease or injury, or aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  See 38 C.F.R. § 3.358(c)(1).  The 
mere fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment.  See 
38 C.F.R. § 3.358(c)(2). Second, compensation is not payable 
for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  "Necessary consequences" are those 
that are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  See 38 C.F.R. § 3.358(c)(3).

The Board notes that, according to his death certificate, the 
veteran died at the Winchester Place Nursing Home in May 
1999.  Likewise, hospitalization records from Franklin 
Medical Center, dated in February and April 1999, show that 
he was admitted for treatment from the Winchester Place 
Nursing Home.  However, despite the fact that he was 
hospitalized twice from the Winchester Place Nursing Home and 
died there, there is no indication the RO attempted to obtain 
his treatment records from Winchester Place Nursing Home.  As 
these records are relevant to the appellant's claim at issue, 
they must be obtained.

Furthermore, a preliminary review of the record indicates 
that a medical opinion has not been obtained as to whether 
the cause of the veteran's death was related to his active 
military service or, in the alternative, to any negligence or 
fault by VA under the provisions of 38 U.S.C.A. § 1151.

As alluded to, the appellant-widow contends the veteran's 
death was hastened by the VA's failure to maintain a clean 
and sterile environment while he was hospitalized in October 
1998, which caused the staph aureus sepsis, which, in turn, 
caused his death.  She also alleges that VA failed to 
properly treat his MSRA prior to discharging him to a nursing 
home, which hastened his death from staph aureus sepsis.

The medical evidence currently on file indicates the veteran 
was treated by VA in October 1998, when he underwent a triple 
coronary artery bypass graft at the Cleveland VA Medical 
Center (VAMC), following which he had some atrial 
fibrillation and developed an oxycon brain injury.  The 
medical evidence of record also indicates that he had a 
history of a cerebrovascular accident (stroke) prior to his 
coronary bypass graft surgery, with a history of seizure 
disorders and renal failure.  Of particular note, during his 
hospitalization, he also developed an urinary tract 
infection, successfully treated with an antibiotic, and 
developed MRSA pneumonia, treated with a combination of 
antibiotics and resolved upon discharge in January 1999.  In 
addition, at discharge, his acute renal failure was resolved; 
he was on room air for his tracheostomy; and he did not 
require any intravenous medications.

From January 1999 to early February 1999, the veteran was 
admitted to the Brecksville VA Nursing Home Care Unit for 
continued care, rehabilitation, and placement, wherein he 
remained stable and "never went absent sick."  On February 
12, 1999, he was discharged to the aforementioned Winchester 
Place Nursing Home for subsequent skilled nursing.  
Nevertheless, the medical evidence shows, as previously 
mentioned, that he was hospitalized in February 1999 and 
April 1999 at the Franklin Medical Center.  In February 1999, 
he was treated for MRSA, urosepsis, multiple tube infections, 
and pneumonia, and was discharged to the Winchester Place 
Nursing Home for continued intravenous antibiotic treatment.  


In April 1999, he was treated for MRSA and myocardial 
infarction (heart attack), and his history of seizure 
disorder, insulin-dependent diabetes mellitus, and 
renal insufficiency was noted.

A July 1999 statement from the Director of the Cleveland VAMC 
indicates the veteran's care providers explained the risks of 
death and complications to the appellant and the veteran 
prior to his cardiac surgery.  The Director also stated that, 
with regard to the appellant's concerns, many people are 
"for a period of time, 'colonized' with MRSA" due to the 
receipt of antibiotic treatment, but that the veteran's 
colonization was due to the fact that "the bacteria, part of 
his normal skin or mucuous bacteria was resistant to the 
antibiotic Methacillin."  

So a VA medical opinion should be obtained in order to 
determine whether the veteran's fatal staph aureus sepsis was 
causally or etiologically related to his military service, or 
to the VA's hospital care, medical treatment, or surgical 
treatment.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  After securing any necessary 
authorization, obtain the veteran's 
medical treatment records from the 
Winchester Place Nursing Home - 
particularly those from February 1999 
through May 1999.



2.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence, obtain a 
VA medical opinion, by an appropriate 
physician, to determine whether the 
veteran had any additional disability 
from the VA care he received prior to his 
death.  If so, the VA examiner should 
make a determination whether such 
additional disability was the result of 
negligence or fault on the part of the VA 
or whether the additional disability was 
a necessary consequence of his treatment.  
And to facilitate making this 
determination, please consider the 
various theories of possible entitlement 
advanced by the appellant-widow and the 
laws and regulations as previously laid 
out.  The designated physician also must 
review all relevant records in the claims 
file for the veteran's pertinent medical 
history.  The basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.   If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  The report should be typed for 
clarity. 

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefits sought are not granted to 
the appellant's satisfaction, send her 
and her representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.



The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument she desires to have considered in connection 
with her current appeal.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of her until she is 
notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

